DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 5-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain et al. (Hussain) (Patent/Publication Number US 2018/0156143). 
	Regarding claims 1-2, 11, and 13, Hussain discloses an exhaust gas recycling system (150), comprising: a gas recycling loop (173) configured to heat gas circulating within the loop (e.g. See Paragraphs [0034] ….. The exhaust heat recovery system 150 may be operated in the first mode during engine operating conditions, such as mid-load conditions, when the exhaust thermal energy is within the target range. Also, during engine cold-start conditions, the heat recovery system may be operated in the first mode, and the entire volume of exhaust may be directly routed through the heat exchanger for expedited exhaust heat recovery to be used for meeting engine heating and vehicle cabin demands. An example depiction of exhaust heat recovery system operation in the first mode is elaborated with reference to FIG. 2A.), the loop comprising a recycling loop conduit (173) and a portion of an exhaust gas conduit (102) of an engine (100, 10) (e.g. See Paragraph 0020, 0033-0034]); a blower (179) configured to circulate gas within the loop, disposed on a blower portion of the recycling loop conduit (e.g. See Figures 3-4; Paragraph 0033, and 0040]); a first set of valves (171, 151) disposed to selectively close off the recycling loop from at least a portion of the exhaust gas conduit of an engine, and a second set of valves (175) disposed to selectively isolate the blower portion of the recycling loop conduit from the rest of the loop (e.g. See Paragraphs [0033] A recirculation passage 173 may be coupled to the main exhaust passage for recirculating exhaust from downstream of the heat exchanger 174 to upstream of the thermal storage device 170 (and downstream of diverter valve 171). A recirculation valve 175 may be coupled to the junction of the passage 173 and the main exhaust passage 102, downstream of the heat exchanger 174, to regulate exhaust flow from the main exhaust passage 102 into the recirculation passage 173. By adjusting the position of recirculation valve 175, a portion of exhaust may be recirculated back to the main exhaust passage, after exhaust heat recovery at the heat exchanger, to a location upstream of the thermal storage device 170 via the recirculation passage 173. A blower 179 may be coupled to the recirculation passage 173 to facilitate the exhaust flow recirculation. A vent line 190 with a vent valve 192 may be coupled to the recirculation passage via the blower 179. …..) (e.g. See Figures 3-4; Paragraph 0033-0040]).
	Regarding claim 5, Hussain further discloses wherein the recycling system comprises a heater (170) (e.g. See Paragraph [0029] An exhaust heat recovery system 150 may be coupled to the main exhaust passage downstream of the exhaust after-treatment device 168. The exhaust heat recovery system 150 may include a thermal storage device 170 housed in the exhaust passage 102. The thermal storage device may comprise a heat storage medium, such as a phase change material (PCM), a metal, a liquid, etc. Thermal storage device 170 may be used for opportunistically storing and withdrawing thermal energy from exhaust flow. During a charging phase of the thermal storage device 170, heat from exhaust flowing through the device may be temporarily stored in the heat storage medium. The thermal storage device 170 may also be operated in a discharging phase wherein heat from the device may be transferred to exhaust (or air) flowing through the device 170.) (e.g. See Paragraph 0029-0030]).
	Regarding claim 6, Hussain further discloses wherein the heater (170) is disposed on an exhaust gas conduit of an engine (e.g. See Paragraph 0029-0030]).
	Regarding claim 7, Hussain further discloses wherein the heater (170) is disposed on a loop conduit portion of the recycling loop separate from an exhaust gas conduit of an engine (e.g. See Paragraph 0029-0030]).
	Regarding claim 8, Hussain further discloses wherein the aftertreatment component is a catalyst of a selective catalytic reduction system (e.g. See Figures 1-2; Paragraph 0027-0029]).
	Regarding claim 9, Hussain further discloses wherein the aftertreatment component is a catalyst of a selective catalytic reduction system (e.g. See Figures 1-2; Paragraph 0027-0029]).
	Regarding claim 10, Hussain further discloses wherein the aftertreatment component is disposed on the loop, and other components of the aftertreatment system are disposed downstream of the loop (e.g. See Figures 1-2; Paragraph 0027-0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3-4, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (Hussain) (Patent/Publication Number US 2018/0156143) in view of Fujishita et al. (Fujishita) (Patent/Publication Number 5,388,405).
	Regarding claims 3-4 and 12, Fujishita discloses all the claimed limitation as discussed above except that the circulating gas heats at least one aftertreatment component of an exhaust gas aftertreatment system.
	Fujishita teaches that it is conventional in the art, to use the circulating gas (22) heats at least one aftertreatment component (4) of an exhaust gas aftertreatment system (8a) (See column 12, lines 36-48; and column 13, lines 1-10, “In this embodiment, an exhaust gas introducing valve 25 is provided downstream of the catalytic converter 8a in the main exhaust gas passage which is parallel with the bypass exhaust pipe 13. A subsidiary bypass exhaust pipe 22 is provided for introducing the exhaust gas flowing via the exhaust gas introducing valve 25 into the bypass exhaust pipe 13 upstream of the adsorber 4a. … .. On regeneration of the adsorbent, the exhaust gas introducing valve 25 is slightly opened to cause a part of the hot exhaust gas which has passed through the main catalyst 8 to flow to the upstream side of the adsorber 4a. This enables the adsorbent 4 to be heated to a sufficiently high temperature. At this time, the opening of the exhaust gas introducing valve 25 is adjusted based upon the temperatures which are measured by the exhaust gas temperature sensor 2, the adsorbent temperature sensor 3, the exhaust gas temperature sensor 5 and the catalyst temperature sensor 7 so that the optimum temperature for the regeneration of the adsorbent can be attained.”) (See Fig. 6; col. 12, lines 30-67; col. 13, lines 1-20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the circulating gas heats at least one aftertreatment component of an exhaust gas aftertreatment system of Hussain, as taught by Fujishita for the purpose of increasing the temperature of the catalytic converter to an activate temperature during engine cold start, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst. 

	Regarding claim 14, Fujishita further discloses detecting a temperature (2) of the component, and terminating the preheating in response to the temperature meeting a temperature threshold (See Fig. 6; col. 10, lines 45-67; col. 13, lines 1-10).
	Regarding claims 15, Fujishita discloses initiating start of the engine after the preheating (See Fig. 6; col. 10, lines 35-67; col. 11, lines 1-8).


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Zielke et al. (Pat./Pub. No. US 2009/0000275), Hebert et al. (Pat./Pub. No. US 2018/0347514), Stewart et al. (Pat./Pub. No. US 2004/0182359), Sato et al. (Pat./Pub. No. US 6435166), Sczomak et al. (Pat./Pub. No. US 2017/0241364), and Roozenboom et al. (Pat./Pub. No. US 2007/0193270), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 29, 2022